Citation Nr: 0206940	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  98-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an assignment of initial evaluation in excess 
of 10 percent for service-connected right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1992 to 
July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Seattle, Washington, Regional Office of the Department of 
Veterans Affairs (VA) which, in part, granted service 
connection for right shoulder disability and assigned a 10 
percent rating.  A notice of disagreement was received in 
March 1998, a statement of the case was issued in April 1998, 
and a substantive appeal was received in May 1998.  During 
the course of this appeal, the claims file was transferred to 
the Oakland, California, Regional Office (RO) due to a change 
of residence by the veteran.  


FINDING OF FACT

The veteran's service-connected right shoulder disability is 
manifested by clinically demonstrated loss of motion with 
additional functional loss due to pain which does not prevent 
the veteran from being able to raise his right arm above 
shoulder level.   


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service-
connected right shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including §§ 4.7, 4.40, 4.45 and Code 5201 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records and 
reports of VA examinations.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  In August 1998 and January 
2001, the veteran reported that he had no additional evidence 
to submit in support of his claim.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for the right shoulder 
disability.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Assignment of a Higher Rating

The veteran is appealing the original assignment of the 
disability evaluation assigned for his right shoulder 
disability.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).

The service medical records reveal that the veteran injured 
his right shoulder in August 1993.  The records further 
reveal intermittent complaints of and treatment for right 
shoulder pain during the remainder of the veteran's active 
duty service.  A November 1996 X-ray of the right shoulder 
was interpreted as being negative.  Pertinent assessments 
included acromioclavicular joint inflammation, right shoulder 
strain, right shoulder impingement and shoulder pain.  

On VA examination in June 1997, the veteran complained of 
pain in his shoulder with overhead movements and throwing 
motions.  He had received two steroidal injections in the 
past with good relief but the relief did not last.  
Examination of the right shoulder was noted to be significant 
for a decreased range of motion.  Physical examination 
revealed that the range of motion for the right shoulder was 
as follows:  anterior flexion of 165 degrees; abduction of 
160 degrees; internal and external rotation to 90 degrees.  
The passive range of motion was accomplished to 180 degrees 
on anterior flexion and abduction.  It was noted that all 
movements produced pain in the acromioclavicular area.  There 
was no soft tissue swelling or point tenderness in the 
acromioclavicular area.  The pertinent impression was right 
shoulder pain, status acromioclavicular separation.  X-rays 
of the right shoulder were interpreted as being normal.  

On VA examination in April 2000, the veteran complained of 
popping and grinding in his right shoulder with range of 
motion.  He stated that he was unable to pick up objects 
weighing over 30 pounds and that he could not lift weights 
without pain in the right shoulder.  He also reported that he 
occasionally would wake in the middle of the night with pain 
in his right shoulder.  Physical examination revealed that 
the veteran had pain in the supraspinatus area of the right 
shoulder with all ranges of motion.  Palpation of the 
shoulder revealed no pain.  The range of motion was 
determined to be as follows: flexion to 170 degrees; 
hyperextension to 50 degrees; abduction to 170 degrees; 
adduction to 50 degrees; and internal and external rotation 
to 90 degrees.  The cranial nerve XI was grossly intact.  The 
diagnosis was right shoulder arthralgia.  The examiner opined 
that, with regard to functional loss due to pain on use or 
during flares, there was an additional 15% decrease in 
excursion, strength, speed, coordination and endurance.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The RO has evaluated the veteran's right 
shoulder disability as 10 percent disabling by analogy under 
Diagnostic Code 5299-5024.  

Diagnostic Code 5024 provides the rating criteria for 
evaluation of tenosynovitis.  It is provided that 
tenosynovitis is to be rated based on limitation of motion of 
the affected parts as degenerative arthritis.  

Diagnostic Code 5201 provides the rating criteria for 
evaluation of limitation of motion of the arm.  When movement 
of the arm is limited to shoulder level, a 20 percent 
disability evaluation is assigned for the major or minor 
hand.  When arm motion is limited to midway between the side 
and shoulder level, a 30 percent disability evaluation will 
be assigned for the major hand and a 20 percent disability 
will be assigned for the minor hand.  When arm motion is 
limited to 25 degrees from the side, a 40 percent disability 
evaluation will be assigned for the major hand and a 30 
percent disability evaluation will be assigned for the minor 
hand.  The evidence of record demonstrates that the veteran's 
dominant hand is his right hand.

The Board notes that 180 degrees is normal full abduction and 
normal full flexion with 90 degrees being essentially 
shoulder level.  38 C.F.R. § 4.71, Plate I.   

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board finds that the evidence of record demonstrates that 
a rating in excess of 10 percent is not warranted for the 
service-connected right shoulder disability.  In order to 
warrant a rating in excess of 10 percent, the service-
connected right shoulder disability must be manifested by at 
least limitation of motion of the right arm to the shoulder 
level or less.  Both VA examinations determined that the 
veteran was able to flex and abduct his shoulder to more than 
90 degrees.  In June 1997, the veteran was able to flex his 
shoulder to 165 degrees and abduct his shoulder to 160 
degrees.  In April 2000, he was able to flex and abduct his 
shoulder to 170 degrees.  The Board finds an increased rating 
is also not warranted when the effects of functional loss due 
to pain on use or during flares is taken into account.  The 
examiner who conducted the April 2000 VA examination 
determined that the veteran experienced an additional 15% 
decrease in excursion, strength, speed, coordination and 
endurance.  Even when this additional 15% loss of motion is 
factored in, the manifestations of the right shoulder 
disability do not equate to limitation of motion of the right 
arm to at least the shoulder level or less.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  As the Board has determined that an 
increased rating is not warranted, the application of staged 
ratings is not appropriate.  Fenderson v. West, 12 Vet. App. 
119, 127 (1999).


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

